Citation Nr: 0809307	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-22 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral 
patellofemoral syndrome with tendonitis, claimed as secondary 
to the service-connected bilateral feet disabilities.

2.  Entitlement to service connection for a lumbosacral spine 
disability, claimed as secondary to the service-connected 
bilateral feet disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1980 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefits 
currently sought on appeal.

The issue of service connection for a bilateral knee 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A current diagnosis of a lumbosacral spine disability apart 
from pain is not demonstrated by the record.


CONCLUSION OF LAW

A lumbosacral spine disability was not incurred or aggravated 
in the veteran's active duty service; nor is one proximately 
due to, or the result of, the veteran's service-connected 
feet disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2001, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for secondary service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that she was expected to provide.  While the veteran 
was not instructed to "submit any evidence in her possession 
that pertains to the claim," she was advised to notify VA of 
any information or evidence in support of her claim that she 
wished VA to retrieve for her.  Because service connection is 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure to 
notify prejudice to the veteran on those elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
all, the veteran was able to participate effectively in the 
processing of her claim.

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with her claim.

A medical opinion has not been sought in this case.  However, 
one is not necessary under the facts as established by the 
record.  The Board is required to seek a medical opinion if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2007).  

Here, the current medical evidence establishes only that the 
veteran receives treatment for low back pain.  As will be 
more fully discussed below pain, without a diagnosed 
underlying pathology, is not a disability under the law for 
which service connection may be granted.  Thus, without a 
currently diagnosed disability, further medical opinion need 
not be sought.  The duty to assist has been fulfilled.



Secondary Service Connection

The veteran seeks service connection for a low back 
disability.  She does not argue that there was an event or 
injury concerning her low back during her service, but rather 
she contends that it is the result of her service-connected 
feet disabilities.  Secondary service connection may be 
granted for disability that is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  The evidence must show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The veteran underwent a VA examination in August 2002 to 
determine the nature of any low back disorder she may have.  
She reported that she had low back pain that radiated to her 
lower extremities.  On that examination, she had full range 
of motion of the lumbosacral spine.  Objective evidence of 
painful motion was not noted.  Referable to diagnosis, the 
examiner indicated that while the veteran had a history of 
low back pain, she had accomplished the normal range of 
motion.  He was unable to find any neurologic evidence of 
nerve root compression.  He opined that any back pain she did 
experience was muscle-related, as opposed to having skeletal 
involvement.  

VA outpatient clinical records and private treatment notes 
date from March 1999 to January 2006, without significant 
lapse in treatment.  These do not contradict the findings of 
the August 2002 examination.  Specifically, they show 
occasional complaints of pain referable to the back without a 
diagnosis of an underlying pathology.  See VA outpatient 
clinical records dated in December 1999, June 2001, and 
August 2001.  In December 2002, the veteran was referred by 
VA to a private physician for a neurological consultation.  
She again reported that she had radiating pain down her left 
leg which she believed was due to her back pain.  An 
electromyograph (EMG) study was conducted and confirmed that 
there were no neurological deficits of the left lower 
extremity.  The subsequent outpatient clinical records 
through January 2006 are silent for complaints, treatment, or 
diagnosis relating to the lumbosacral spine.  

In the absence of a current clinical diagnosis, service 
connection for low back pain must be denied.  It has been 
well established that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  While the veteran experiences pain, 
there is no evidence of an underlying pathology for which 
service connection can be granted.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Service connection must 
be denied.


ORDER

Service connection for a disability of the lumbosacral spine 
is denied.


REMAND

The veteran seeks service connection for her bilateral knee 
disorders, currently diagnosed as patellofemoral syndrome and 
patellar tendonitis.  She contends that these disorders are 
secondary to her service-connected bilateral feet disorders.  
Currently, service connection is in effect for bilateral 
hallux valgus, bilateral pes planus with sesamoiditis and 
metatarsalgia, and tender post-operative scar of the right 
foot.  

In August 2002, the veteran underwent a VA examination to 
determine the nature and etiology of her knee disorders.  At 
that time, service connection had not yet been established 
for the veteran's bilateral pes planus with sesamoiditis and 
metatarsalgia.  The examining physician indicated that he 
knew of no evidence that "the presence of hallux valgus and 
the pains that relate to this in [the veteran's] foot would 
cause a stress on her knee joints sufficient enough to cause 
the condition in her knees."  He further indicated that the 
small effusion noted on her August 2001 MRI was of no 
clinical significance.   Though at the time, hallux valgus 
was the sole service-connected disability, that is no longer 
the case.

The veteran's treating podiatrist submitted an opinion in 
March 2003, detailing the veteran's history referable to her 
multiple foot surgeries.  She accurately reported that the 
in-service surgery was for correction of a painful bunion and 
resulted in a complication with the internal fixation in the 
toe.  She then reviewed the veteran's subsequent difficulties 
with both feet, including further corrective surgeries and 
treatment for her now-service-connected feet disabilities.  
She concluded that "it was likely that the failure of the 
original surgery resulted in a change in gait that translated 
to changes and pain in more proximal joints."  It is unclear 
to the Board whether the podiatrist was referring to the 
veteran's knees as the "more proximal joints" and further 
whether she was aware of the veteran's specific diagnoses 
referable to the knees. 

Given that the veteran's most recent examination was more 
than six years ago, and given the incomplete nature of the 
two medical opinions of record, a contemporaneous examination 
is required, and a clarifying opinion is necessary.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of her diagnosed 
bilateral knee disorder (patellofemoral 
syndrome with tendonitis).  The claims 
file must be reviewed in conjunction with 
the exam.  All testing deemed necessary 
must be conducted and the results reported 
in detail.  Based on the examination and 
the review of the file, the examiner is 
asked to render an opinion as to the 
whether it is at least as likely as not 
(probability of fifty percent or more) 
that the veteran's patellofemoral syndrome 
and patellar tendonitis are proximately 
due to, or the result of, her service-
connected bilateral feet disorders.  If 
the answer is no, then an opinion is also 
requested on whether it is at least as 
likely as not that the veteran's knee 
disorders have been aggravated by the feet 
disorders, meaning whether her knee 
disorders have increased in severity due 
to the feet disorders.  A rationale for 
the opinions expressed must be included.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and her 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


